DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Big Data Creates New Opportunities for Materials Research: A Review on Methods and Applications of Machine Learning for Materials Design”, Engineering Volume 5, Issue 6, December 2019, Pages 1017-1026) in view of Xiao et al. (“Computational Screening of Cathode Coatings for Solid-State Batteries”, Joule 3, 1252–1275 May 15, 2019 Published by Elsevier Inc.)

Regarding claim 1. 
Zhou teaches a method comprising: obtaining a plurality of materials from a database (see page 1020, right column third paragraph, “A substantial number of databases (see Table 1) contain a large amount of material structure and property data”, also see figure 4, element “materials”, i.e. obtaining materials from plurality of databases); 
screening the plurality of materials to obtain a plurality of screened materials (see page 1020, left column third paragraph, “The first step is to represent materials in the dataset numerically by a set of descriptors or features. This step requires specific domain knowledge about the materials’ class and applications.”, also see same page section 3.1, descriptors generation and dimension reduction, “A good material descriptor should at least meet the following three criteria: It should be ① a unique characterization of the material, ② sensitive to the target property, and ③ easy to obtain. Depending on the problem or property being studied, the descriptor can be defined at different levels of complexity”, also see figure 4, element “descriptors”, i.e. descriptors corresponds to the screened materials);  
generating a training set based on the plurality of screened materials and validated experimental data (see  page 1021, under section 3.2 model construction and validation, “ML models must be evaluated on data that have not been used for training. The simplest way is to perform cross validation, where the model is built on only part of the data and the remaining data is used for evaluation or validation. There are several cross-validation strategies, among which the k-fold cross-validation method [52] is very popular. In this strategy, a dataset is randomly partitioned into k subgroups with the same size; the (k  1) subsamples are used for training and the remaining one subsample is used for validation.”, also see figure 4, elements “key feature data” and “model validation” etc., corresponds to the screened material and validated experiment data being used for training set.); 
establishing a machine learning screening model based on the training set and target parameters (see page 1020, left column third paragraph, “The second step is to establish a mapping model between the descriptors and the target properties based on known data for a set of reference materials.”, also see figure 4, elements “key feature data” and “experimental data” and machine learning which corresponds to the establishing of a machine learning screening model based on descriptors and the target properties, (target properties corresponds to target parameters)); 
applying the machine learning screening model to uncharacterized materials (see page 1020, left column third paragraph, “In the last step, inverse design is performed to find new materials with desired properties based on the established ML models. The most promising candidates can then be synthesized and their real properties or performances can be verified experimentally”, also see figure 4, model construction and material prediction, also see page 1022, section 3.3 material prediction, i.e. machine learning to find new materials corresponds to screening uncharacterized materials, wherein unidentified materials corresponds to uncharacterized materials); 
and outputting one or more materials having characteristics matching the target parameters (see page 1020, left column third paragraph, “In the last step, inverse design is performed to find new materials with desired properties based on the established ML models. The most promising candidates can then be synthesized and their real properties or performances can be verified experimentally”, also see figure 4, best material identified as an output, also see page 1022, section 3.3 material prediction, i.e. best material identified corresponds to characterized materials).

Zhou does not specifically teach screening the plurality of materials to obtain a plurality of screened materials from a database. 
Xiao teaches screening the plurality of materials to obtain a plurality of screened materials from a database (see page 1256, Figure 1. Flowchart Describing the Computational Screening of Cathode-Coating Materials, wherein the screening is from DFT energy database).
Both Zhou and Xiao pertain to the problem of material identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhou and Xiao to screening the plurality of materials to obtain a plurality of screened materials from a database. The motivation for doing so would be “In this work, we employ a computational framework to evaluate and screen Li-containing materials as cathode coatings, focusing on their phase stability, electrochemical and chemical stability, and ionic conductivity. From this tiered screening, polyanionic oxide coatings were identified as exhibiting optimal properties, with LiH2PO4, LiTi2(PO4)3, and LiPO3 being particularly appealing candidates. Some lithium borates exhibiting excellent (electro)chemical stability at various interfaces are also highlighted. These results highlight the promise of using optimized polyanionic materials as cathode coatings for solid-state batteries.” (See Xiao, Summery).

Regarding claim 2. 
Zhou and Xiao teaches the method of claim 1, 
Xiao further teaches wherein screening the plurality of materials comprises constructing a canonical phase diagram for each of the plurality of materials (see page 1271, “The phase stability of each material was evaluated by computing the lower energy convex hull and corresponding canonical phase diagram at 0 K formed by the ground-state phases in the chemical space defined by all the elements in the material. To construct the convex hull and the canonical phase diagram, all known crystalline materials in the chemical space were included and processed using the Pymatgen software package”). 
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 2.

Regarding claim 3. 
Zhou and Xiao teaches the method of claim 2, 
Xiao further teaches further comprising: computing an electrochemical stability for each of the plurality of materials based on a respective canonical phase diagram (see page 1271, “The calculation of the electrochemical stability window follows the methodology… Similar to using the DFT energy to construct the energy convex hull and canonical phase diagram, one can use the grand potential of materials at given lithium chemical potential mLi to construct the grand potential convex hull and grand potential phase diagram”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 3.

Regarding claim 4. 
Zhou and Xiao teaches the method of claim 3, 
Xiao further teaches further comprising: filtering the plurality of materials based on a target electrochemical stability range to obtain a plurality of pre-screened materials (see page 1255, figure 1, “filter 3: Electrochemical stability screening” based on the range Vred…, 
    PNG
    media_image1.png
    66
    638
    media_image1.png
    Greyscale
).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 4.

Regarding claim 5. 
Zhou and Xiao teaches the method of claim 4, 
Xiao further teaches further comprising: filtering the plurality of pre-screened materials for oxides, halides, or nitrides to obtain the plurality of screened materials (see page 1255, figure 1, 
    PNG
    media_image2.png
    186
    468
    media_image2.png
    Greyscale
, i.e. filter 6 screens materials for oxides). 
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 5.

Regarding claim 6. 
Zhou and Xiao teaches the method of claim 1, 
Xiao further teaches further comprising: computing an ionic conductivity for each of the plurality of materials (see page 1254, “we conducted a high-throughput search for suitable materials for cathode coatings spanning a very wide range of chemistries. We systematically considered the following aspects of these coating compounds: phase stability, electrochemical stability, chemical stability (with both cathodes and SSEs), and ionic and electronic conductivity”, i.e. computing ionic conduction).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 6.

Regarding claim 7. 
Zhou and Xiao teaches the method of claim 6, 
Xiao further teaches wherein computing the ionic conductivity is based on text mining and a manual search (see page 1254, “we conducted a high-throughput search for suitable materials for cathode coatings spanning a very wide range of chemistries. We systematically considered the following aspects of these coating compounds: phase stability, electrochemical stability, chemical stability (with both cathodes and SSEs), and ionic and electronic conductivity”, i.e. computing ionic conduction based on search, which is also text mining).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 7.

Regarding claim 8. 
Zhou and Xiao teaches the method of claim 6, 
Xiao further teaches wherein computing the ionic conductivity is based on an activation energy calculation (see page 1263, table 2, and “We also list the experimental activation energies (Ea) and ionic conductivity for Li conduction in Table 2 for reference”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 8.

Regarding claim 11. 
Zhou and Xiao teaches the method of claim 1, 
Zhou further teaches wherein the machine learning screening model is a linear regression model, a random forest model, or an Xgboost model (see page 1021, section 3.2, “The decision tree [45] and random forest [46] algorithms are the two most commonly used classification algorithms.”, also figure 4 includes regression model).

Regarding claim 12. 
Zhou teaches a method comprising: establishing a machine learning screening model based on a training set and target parameters, wherein the training set is based on a plurality of screened materials and validated experimental data (see  page 1021, under section 3.2 model construction and validation, “ML models must be evaluated on data that have not been used for training. The simplest way is to perform cross validation, where the model is built on only part of the data and the remaining data is used for evaluation or validation. There are several cross-validation strategies, among which the k-fold cross-validation method [52] is very popular. In this strategy, a dataset is randomly partitioned into k subgroups with the same size; the (k  1) subsamples are used for training and the remaining one subsample is used for validation.”, also see figure 4, elements “key feature data” and “model validation” etc., corresponds to the screened material and validated experiment data being used for training set, also see page 1020, left column third paragraph, “The second step is to establish a mapping model between the descriptors and the target properties based on known data for a set of reference materials.”, also see figure 4, elements “key feature data” and “experimental data” and machine learning which corresponds to the establishing of a machine learning screening model based on descriptors and the target properties, (target properties corresponds to target parameters)); 
applying the machine learning screening model to uncharacterized materials (see page 1020, left column third paragraph, “In the last step, inverse design is performed to find new materials with desired properties based on the established ML models. The most promising candidates can then be synthesized and their real properties or performances can be verified experimentally”, also see figure 4, model construction and material prediction, also see page 1022, section 3.3 material prediction, i.e. machine learning to find new materials corresponds to screening uncharacterized materials, wherein unidentified materials corresponds to uncharacterized materials); 
outputting one or more materials having characteristics matching the target parameters (see page 1020, left column third paragraph, “In the last step, inverse design is performed to find new materials with desired properties based on the established ML models. The most promising candidates can then be synthesized and their real properties or performances can be verified experimentally”, also see figure 4, best material identified as an output, also see page 1022, section 3.3 material prediction, i.e. best material identified corresponds to characterized materials); 
and updating the machine learning screening model based on validated experimental data of the one or more materials having characteristics matching the target parameters (see page 1020, figure 4, wherein model validation is being updated and also “add new data”, also updates the machine learning
    PNG
    media_image3.png
    431
    1038
    media_image3.png
    Greyscale
).
Zhou does not specifically teach a plurality of screened materials. 
Xiao teaches a plurality of screened materials (see page 1256, Figure 1. Flowchart Describing the Computational Screening of Cathode-Coating Materials, wherein the screening is from DFT energy database).
Both Zhou and Xiao pertain to the problem of material identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhou and Xiao to screening the plurality of materials to obtain a plurality of screened materials from a database. The motivation for doing so would be “In this work, we employ a computational framework to evaluate and screen Li-containing materials as cathode coatings, focusing on their phase stability, electrochemical and chemical stability, and ionic conductivity. From this tiered screening, polyanionic oxide coatings were identified as exhibiting optimal properties, with LiH2PO4, LiTi2(PO4)3, and LiPO3 being particularly appealing candidates. Some lithium borates exhibiting excellent (electro)chemical stability at various interfaces are also highlighted. These results highlight the promise of using optimized polyanionic materials as cathode coatings for solid-state batteries.” (See Xiao, Summery).

Regarding claim 13. 
Zhou and Xiao teaches the method of claim 12, 
Xiao further teaches further comprising: computing an electrochemical stability for each of the one or more materials having characteristics matching the target parameters (see page 1271, “The calculation of the electrochemical stability window follows the methodology… Similar to using the DFT energy to construct the energy convex hull and canonical phase diagram, one can use the grand potential of materials at given lithium chemical potential mLi to construct the grand potential convex hull and grand potential phase diagram”). 
The motivation utilized in the combination of claim 12, super, applies equally as well to claim 13.

Regarding claim 14. 
Zhou and Xiao teaches the method of claim 13, 
Xiao further teaches wherein computing the electrochemical stability is based on a canonical phase diagram (see page 1271, “The calculation of the electrochemical stability window follows the methodology… Similar to using the DFT energy to construct the energy convex hull and canonical phase diagram, one can use the grand potential of materials at given lithium chemical potential mLi to construct the grand potential convex hull and grand potential phase diagram”).
The motivation utilized in the combination of claim 12, super, applies equally as well to claim 14.

Regarding claim 15. 
Zhou and Xiao teaches the method of claim 12, 
Xiao further teaches further comprising: computing an ionic conductivity for each of the one or more materials having characteristics matching the target parameters (see page 1254, “we conducted a high-throughput search for suitable materials for cathode coatings spanning a very wide range of chemistries. We systematically considered the following aspects of these coating compounds: phase stability, electrochemical stability, chemical stability (with both cathodes and SSEs), and ionic and electronic conductivity”, i.e. computing ionic conduction).
The motivation utilized in the combination of claim 12, super, applies equally as well to claim 15.


Regarding claim 16. 
Zhou and Xiao teaches the method of claim 15, 
Xiao further teaches wherein computing the ionic conductivity is based on text mining and a manual search (see page 1254, “we conducted a high-throughput search for suitable materials for cathode coatings spanning a very wide range of chemistries. We systematically considered the following aspects of these coating compounds: phase stability, electrochemical stability, chemical stability (with both cathodes and SSEs), and ionic and electronic conductivity”, i.e. computing ionic conduction based on search, which is also text mining).
The motivation utilized in the combination of claim 12, super, applies equally as well to claim 16.


Regarding claim 17. 
Zhou and Xiao teaches the method of claim 15, 
Xiao further teaches wherein computing the ionic conductivity is based on an activation energy calculation (see page 1263, table 2, and “We also list the experimental activation energies (Ea) and ionic conductivity for Li conduction in Table 2 for reference”).
The motivation utilized in the combination of claim 12, super, applies equally as well to claim 17.

Regarding claim 20. 
Zhou and Xiao teaches the method of claim 12, 
Zhou further teaches wherein the machine learning screening model is a linear regression model, a random forest model, or an Xgboost model (see page 1021, section 3.2, “The decision tree [45] and random forest [46] algorithms are the two most commonly used classification algorithms.”, also figure 4 includes regression model).

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Big Data Creates New Opportunities for Materials Research: A Review on Methods and Applications of Machine Learning for Materials Design”, Engineering Volume 5, Issue 6, December 2019, Pages 1017-1026) in view of Xiao et al. (“Computational Screening of Cathode Coatings for Solid-State Batteries”, Joule 3, 1252–1275 May 15, 2019 Published by Elsevier Inc.) in further in view of Tung et al. (“A dendrite-suppressing composite ion conductor from aramid nanofibres”, 2015 Macmillan Publishers Limited)

Regarding claim 9. 
Zhou and Xiao teaches the method of claim 1, 
Zhou and Xiao do not further teach further comprising: computing a dendrite suppression value for each of the plurality of materials.
Tung teaches computing a dendrite suppression value for each of the plurality of materials (see page 3, Figure 2 | Copper dendrite suppression, also see page 4 going into 5, “To experimentally design successful dendrite-suppressing ICMs, we need to consider the dimensions of dendrites and ion-conducting pores. In comparison, we observed that copper dendrites have growth zones with a size of 50–100 nm and tip diameter of 25 nm (Fig. 1b, right), and so do dendrites from lithium”).
Zhou, Xiao and Tung pertain to the problem of material identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhou, Xiao and Tung to compute a dendrite suppression value for each of the plurality of materials. The motivation for doing so would be “Dendrite growth threatens the safety of batteries by piercing the ion-transporting separators between the cathode and anode”, therefore computing the dendrite suppressing value to limit the growth (See Tung, Abstract).

Regarding claim 10. 
Zhou and Xiao teaches the method of claim 1, 
Zhou and Xiao do not further teach further comprising: computing a thickness for each of the plurality of materials.
Tung teaches computing a thickness for each of the plurality of materials (see page 2, “Reduction of ICM thickness is needed to avoid high internal resistance inside the battery cells that leads both to heating, instability of operation and energy losses”, i.e. ion-conducting membranes (ICMs) which are materials computed for the thickness, also see page 5, “Dendrite formation could no longer be detected for the electrode coated with (PEO/ANF)30 (Fig. 2c,g,k), which corresponds to a film thickness of 486 nm”).
Zhou, Xiao and Tung pertain to the problem of material identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhou, Xiao and Tung to compute a thickness for each of the plurality of materials. The motivation for doing so would be “Reduction of ICM thickness is needed to avoid high internal resistance inside the battery cells that leads both to heating, instability of operation and energy losses.”, therefore computing the thickness is needed to avoid high internal resistance (See Tung, page 2 under results).
Regarding claim 18. 
Zhou and Xiao teaches the method of claim 12, 
Zhou and Xiao do not further teach further comprising: computing a dendrite suppression value for each of the one or more materials having characteristics matching the target parameters.
Tung teaches computing a dendrite suppression value for each of the one or more materials having characteristics matching the target parameters (see page 3, Figure 2 | Copper dendrite suppression, also see page 4 going into 5, “To experimentally design successful dendrite-suppressing ICMs, we need to consider the dimensions of dendrites and ion-conducting pores. In comparison, we observed that copper dendrites have growth zones with a size of 50–100 nm and tip diameter of 25 nm (Fig. 1b, right), and so do dendrites from lithium”).
Zhou, Xiao and Tung pertain to the problem of material identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhou, Xiao and Tung to compute a dendrite suppression value for each of the plurality of materials. The motivation for doing so would be “Dendrite growth threatens the safety of batteries by piercing the ion-transporting separators between the cathode and anode”, therefore computing the dendrite suppressing value to limit the growth (See Tung, Abstract).
Regarding claim 19. 
Zhou and Xiao teaches the method of claim 12, 
Zhou and Xiao do not further teach further comprising: computing a thickness for each of the one or more materials having characteristics matching the target parameters.
Tung teaches computing a thickness for each of the one or more materials having characteristics matching the target parameters (see page 2, “Reduction of ICM thickness is needed to avoid high internal resistance inside the battery cells that leads both to heating, instability of operation and energy losses”, i.e. ion-conducting membranes (ICMs) which are materials computed for the thickness, also see page 5, “Dendrite formation could no longer be detected for the electrode coated with (PEO/ANF)30 (Fig. 2c,g,k), which corresponds to a film thickness of 486 nm”).
Zhou, Xiao and Tung pertain to the problem of material identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhou, Xiao and Tung to compute a thickness for each of the plurality of materials. The motivation for doing so would be “Reduction of ICM thickness is needed to avoid high internal resistance inside the battery cells that leads both to heating, instability of operation and energy losses.”, therefore computing the thickness is needed to avoid high internal resistance (See Tung, page 2 under results).
Related arts not used in the above rejection: 
Sunkavalli et al. (US 20190347526 A1): teaches extracting material properties from a single digital image portraying one or more materials by utilizing a neural network encoder, a neural network material classifier, and one or more neural network material property decoders. In particular, in one or more embodiments, the disclosed systems and methods train the neural network encoder, the neural network material classifier, and one or more neural network material property decoders to accurately extract material properties from a single digital image portraying one or more materials.
Yoo et al. (US 10957419 B2): teaches generating a structure candidate of a new material including: by a structure-generating processor: performing machine learning on a machine learning model, wherein the machine learning model is configured to provide a result based on a descriptor of a material, a physical property of the material, and a structure of the material; and generating a structure candidate of the new material based on the result of the machine learning, wherein the new material has a target physical property, and wherein the descriptor of the material, the physical property of the material, and the structure of the material are stored in a database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                            
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129